Interim Decision #1649

Marl= or Papmt.s.-Mumn
In Deportation Proceedings
A-7070942

Decided by Board October 6, 1966
Since respondent, a native of Mexico, who has a permanent resident alien
child and 2 17-g- citizen children, is a "special immigrant" exempt from
the labor certification requirements of section 212 (a) (14) of the Immigration and Nationality Act, as amended by P.L. 89-238, his contention that
be comes within the proiiso to section 244(f) of the Act because of
inability, as a farm laborer, to obtain a certification from the Secretary
of Labor Is without merit, and absent a showing of ineligibility to obtain
a special immigrant visa, be is barred by the provisions of section 244(f) (3)
from establishing statutory eligibility for suspension of deportation under
section 244(a) (1) of the Act because he is a native of a country contiguous to the 'United States.
.

CEEATWE
Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)1—Entered
without inspection.

This case comes forward on appeal from an Order entered by the
spacial inquiry officer on June 23, 1966 denying the respondent's

application for suspension of deportation under section 244(a) of
the Immigration and Nationality Act but granting him permission
to depart voluntarily from the United States in lieu of deportation
and directing that he be deported from the United States to Mexico
on the charge set forth in the order to show cause in the event he
fails to depart when and as required. The respondent; a 48-year-old
divorced male, native and citizen of Mexico, has resided continuously
in the United States since last entering without documents and without being examined by. an officer of the Service at of near San
Yeidro, California on or about February 15, 1953

-

Deportation pro;

ceedings were instituted against the respondent on March 22, 1966.
. A hearing in deportation proceedings was held at San Francisco,
California on March 29, 1966 at which time the respondent and
836.

Interim Decision *1649.
counsel admitted the truth of the factual allegations set forth in the
order to show cause and conceded deportability on the charge stated
therein The evidence of record clearly shows that the respondent
is subject to deportation under the provisions of section 241(a) (2)
of the Immigration and Nationality Act, n that; he entered the
United States without inspection. The respondent's application requesting that his deportation be
suspended under section 244(a) (1) of the Immigration and Nationality Act was subscribed, sworn to and submitted for consideration
at the deportation hearing held on 111arch 29, 1966. - The record
reflects that the respondent's- marriage. to a citizen of the -United
• States in November 1948 was terminated by divorce in Reno, Nevada
on September 5, 1962. Three children, two of whom are citizens of
the United States, are Issue of this union. The oldest child is a
lawful permanent resident of the United- States. The respondent's
children live with their mother in Downey, California. The respondent who has not seen his children for at least five years contributes $90 per month toward their support. The respondent declared
that his deportation to Mexico would result in hardship to himself
since he has a good job and steady employment in this country.
The record shows the respondent was deported from the United
States to Mexico through the port of San Ysidro, California on
December 9, 1948. The respondent's testimony indicates that he was
also deported from the United - States in 1952. The District Director
of Immigration and Naturalization at _Los Angeles, California - on
December 24, 1963 granted-the respondent permission to reapply for
admission after arrest and deportation. The respondent did not
return to Mexico to obtain an immigrant visa. The - record indicates
that an immigrant visa: was denied the respondent by the United
States Consul because at 'the -time he Made application therefor he
did. not have permission to reapply for adinission after deportation.
A. further recital of the rambling facts in this case is not' deemed
necessary inasmuch as they have been fully and adequately covered
by the special inquiry officer in his decision of June 23, 1966.
Counsel on appeal urged that the respondent's deportation be suspended because being a farm laborer he will not be able to obtain
the required certification from the Department of Labor prior to
the issuance of an immigrant visa. The respondent is statutorily ineligible for suspension of deportation under section 244(a) of the
Immigration and- Nationality Act, as amended, because he is a native
and citizen of Mexico which is contiguous territory. Under the
pro , •'ens of section 244(f) of the Immigration and Nationality
837

Interim Decision #1649
Act, the provisions of section 244(a) shall not be applicable to an
alien who is a native of any country contiguous to the United
States or * * * named in section 101(b) (5) : provided that the
Attorney General may in his discretion agree to the granting of
suspension of deportation to an alien specified in clause (3) of section 244(f) if such alien establishes to the satisfaction of the Attorney General that he is ineligible to obtain a nonquota (special immigrant) immigrant visa. The respondent is a special immigrant as
that term is defined in section 101(a) (27) of the Immigration and
Nationality Act as amended by the Act of October 3, 1965. Since
there has been no showing that the respondent herein is ineligible

to obtain a special immigrant visa, the relief provided for in section
244(a) (1) of the Immigration and Nationality Act is not applicable
to the respondent because he is a native of contiguous territory. If
the respondent is inadmissible to the United States under section
212(a) (17) of the Immigration and Nationality Act as one who has
been arrested and deported and has not been granted permission to
reapply for admission after arrest and deportation•this circumstance
is one that the Service can rectify by again granting the respondent
permission to reapply for admission to the United States after arrest
and deportation. .
Counsel's assertion that the respondent will be ineligible to receive
an immigrant visa because he will not be able to obtain a certification
from the Secretary of Labor as required by section 212(a) (14) of
the Immigration- and Nationality Act, as amended, is without merit.
Section 212(a) (14) of the Act, among other things, states that the
exclusion of aliens under section 212(a) (14), aupra, shall apply to
special immigrants defined in section 101(a) (27) (A) of the Act

other than the parents, spouses, or children of United States citizens
or parents, spouses of aliens lawfully admitted to the United States
for permanent residence. For the reasons hereinbefore set forth, the
following order will be entered.
ORDER: It is ordered that the appeal be dismissed.

838

